Citation Nr: 1043512	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 
1978, and from February 1987 to December 1992.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005, October 2005, and March 2006 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Nashville, Tennessee, that denied the 
benefit sought on appeal.  

The issue of whether there was a clear and unmistakable 
error (CUE) in a November 5, 2008, rating decision that 
decreased the Veteran's service-connected degenerative 
changes of the lumbar spine at the levels of L4-L5 and L5-
S1, status post excision of herniated nucleus pulposus, 
rating from 40 percent to 20 percent, and decreased the 
Veteran's service-connected partial complex and secondary 
generalized seizure disorder rating from 20 percent to 10 
percent, to include the error of not providing the Veteran 
with a hearing (as requested in a July 11, 2007, 
statement) prior to reducing the Veteran's disability 
ratings, has been raised by the record at the Veteran's 
October 2010 Board hearing, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's combined disability evaluation is 70 percent.

2.  The competent evidence shows that the Veteran is precluded 
from substantially gainful employment as a result of his service-
connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities 
provided that, if there is one such disability, this disability 
shall be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  To meet the requirement of "one 60 percent disability" 
or "one 40 percent disability," the following will be considered 
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) disabilities 
affecting a single body system; (4) multiple injuries incurred in 
action; and (5) multiple disabilities incurred as a prisoner of 
war.  Id.  In addition to the foregoing, there must be evidence 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  Id.  Marginal employment is 
not considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the procedures 
set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Based on this record and evidence, it is clear that by way of 
this decision, the Veteran meets the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 4.16(a).  
The Veteran is currently service-connected for the following 
disabilities: (1) mood disorder with depressive features, 
currently rated as 30 percent disabling; (2) degenerative changes 
of the lumbar spine at the levels of L4-L5 and L5-S1, status post 
excision of herniated nucleus pulposus, currently rated as 20 
percent disabling; (3) chondromalacia patella of the left knee, 
currently rated as 10 percent disabling; (4) chondromalacia 
patella of the right knee, currently rated as 10 percent 
disabling; (5) partial complex and secondary generalized seizure 
disorder, currently rated as 10 percent disabling; (6) 
radiculopathy of the left lower extremity, associated with 
degenerative changes of the lumbar spine at the levels of L4-L5 
and L5-S1, status post excision of herniated nucleus pulposus, 
currently rated as 10 percent disabling; and, (7) radiculopathy 
of the right lower extremity, associated with degenerative 
changes of the lumbar spine at the levels of L4-L5 and L5-S1, 
status post excision of herniated nucleus pulposus, currently 
rated as 10 percent disabling.  Thus, by way of application of 
the combined ratings table, the Veteran's combined rating is 70 
percent.  Additionally, the Veteran has "one 40 percent 
disability" because the Veteran's lumbar spine disability and 
bilateral radiculopathy all result from one common etiology.  38 
C.F.R. §§ 4.16(a), 4.25 (2010).

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.  Based upon the evidence or record, the 
Board finds that the Veteran's service-connected disabilities 
render him unable to obtain or maintain substantially gainful 
employment.  

At his October 2010 hearing, the Veteran testified that he is 
unable to secure or follow a substantially gainful occupation due 
to his service-connected disabilities.  

The Veteran's lay statements are supported by the medical 
evidence of record.  

Specifically, the Veteran's VA primary care physician of several 
years, Dr. Jay C. Schechtman, submitted a September 2008 opinion, 
in which he indicated that the Veteran's "combined low back 
pain, sleep apnea, and regular use of sedating medications makes 
him unsuited . . . to be regularly employed."  Dr. Schechtman 
stated that the Veteran's chronic low back pain makes him unfit 
for physically demanding work.  Additionally, according to Dr. 
Schechtman, the Veteran's chronic low back pain limits his 
ability to perform deskwork because the sitting promotes back 
pain.  Further, Dr. Schechtman stated that the Veteran has some 
degree of sedation from his medications for his pain and 
paresthesias, which render him less than alert on a number of 
occasions.  Dr. Schectman stated that the Veteran's intermittent 
reduction in mental alertness also contributes to the Veteran's 
unsuitability for regular work.

In a December 2005 statement, Dr. Frederick B. Harris, a VA 
physician, determined that the Veteran would have difficulty 
holding any job that requires him to move around, including 
standing, sitting, walking, bending, or lifting.  The physician 
also indicated that the Veteran has a significant amount of 
difficulty with ambulation and standing from a seated position.  
Therefore, Dr. Harris stated that he would not recommend that the 
Veteran be involved with anything that requires those motions.

Additionally, in a March 2008 statement, Trena Hyde, a VA 
Vocational Rehabilitation Counselor, determined, after reviewing 
the Veteran's VA Medical Center (VAMC) outpatient treatment 
records and meeting with the Veteran, that the Veteran continues 
to have significant limitations resulting from his service-
connected lumbar spine disability, bilateral knee disability, and 
seizure disability.  Ms. Hyde indicated that these service-
connected disabilities, especially his daily narcotics for pain 
control, prevent the Veteran from returning to competitive 
employment.  Ms. Hyde determined that "it is not reasonably 
feasible for this Veteran to achieve a vocational objective" and 
that the Veteran cannot return to work at this time.

Further, at the Veteran's May 2008 VA mental examination, the VA 
examiner noted that the Veteran is currently sleeping 15 hours 
during the day and not sleeping at night.  Additionally, the 
Veteran was only able to care for his nephew for about 2 days, 
and then he could not handle the task any longer.  Under these 
circumstances, the VA examiner indicated that the Veteran would 
not be able to produce reliable work behavior.

Finally, the Veteran is currently "medically disabled" from his 
previous employment at the United States Postal Service (USPS) 
and receives disability retirement benefits.
In regards to the contrary evidence, the December 2006 VA joints 
examiner, after physically examining the Veteran's back and 
knees, determined that the Veteran is suitable for sedentary 
employment 8-10 hours per day, and is suitable for employment 
that requires standing for up to 6 hours per day.  Additionally, 
the May 2008 VA joints examiner determined that the Veteran's 
bilateral knee disability and lumbar spine disability do not 
prevent the Veteran from functioning in an occupational 
environment.  The VA examiner indicated that the Veteran's 
bilateral knee disability might present discomfort associated 
with going up and down stairs and sitting for prolonged periods 
of time.  Additionally, the VA examiner indicated that the 
Veteran could "probably" function in an environment where 
manual labor, lifting, and bending were not a large part of the 
occupation.  

The Board finds that the positive evidence outweighs the negative 
evidence in the claims file.  Both the December 2006 and May 2008 
VA examiners failed to consider the Veteran's other service-
connected disabilities in relation to his service-connected 
bilateral knee disability and service-connected lumbar spine 
disability.  Additionally, neither VA examiner considered the 
effects of the Veteran's medications on his employability.  To 
date, the Veteran has not been provided a comprehensive VA 
compensation examination that analyzed all of his service-
connected disabilities in relation to his employability.  
However, both Dr. Jay C. Schechtman and Trena Hyde considered all 
of the Veteran's service-connected disabilities, including their 
medications, in determining that the Veteran is unemployable.

Therefore, based on the sum of this evidence, the Board finds 
that a total evaluation based on individual unemployability due 
to the Veteran's service-connected disabilities is warranted.  
The Veteran's TDIU claim is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for a TDIU.  This is so 
because the Board is taking action favorable to the Veteran by 
granting the claim on appeal; a decision at this point poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


